Grice, Justice.
The sole assignment of error relating to the overruling of a motion for new trial based on the general grounds only, and an examination of the record disclosing that the evidence was sufficient to support the finding of the jury, and the verdict having received the approval of the trial judge, the judgment refusing a new trial is

Affirmed.


All the Justices concw.

A. G. Smith and Claude C. Smith, for plaintiff in error.
Ellis G. Arnall, attorney-general, John A. Boykin, solicitor-general, J. W. LeCraw, Daniel L. Duke, Herschel E. Smith and C. E. Gregory Jr., assistant attorneys-general, contra.